DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: The references number 111c and 112c are not disclosed in the specifications.  
Appropriate correction is required.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: The references number 111c and 112c are not disclosed in the specifications.   Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Allowable Subject Matter
1.	Claims 1-5 are allowed.
2.	The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record, taken alone or in combination, fails to teach or suggest the interconnection and interrelationship, the interconnection part includes a first connecting part configured by, in an interconnection edge portion connected to one of the coil elements, bending and raising the first side at a right angle and then bending at a right angle in a manner of edgewise-winding toward a direction leaving away from another one of the coil elements along the interconnection end face, a second connecting part configured by, in another interconnection edge portion connected to the other one of the coil elements, bending and raising the first side at a right angle and then bending at a right angle in a manner of edgewise-winding toward a direction approaching the one of the coil elements along the interconnection end-face, an intermediate part including a linear face in parallel to a plane that is in parallel to both a disposing direction of the two coil elements and an axial direction of the two coil elements, the intermediate part being extended from the second connecting part toward 
Claims 2-5 are allowed because each claim is directly or indirectly dependent of independent claim 1.
The references of record do not teach or suggest the aforementioned limitation, nor would it be obvious to modify those references to include such limitation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD HINSON whose telephone number is (571)270-7915.  The examiner can normally be reached on M to F; 8 -5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/RONALD HINSON/Primary Examiner, Art Unit 2837